DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis et al. (US 8,519,347) hereinafter known as Kanatzidis, and further in view of Huang et al. (US 2019/0140181) hereinafter known as Huang.

With regards to claim 1 and 16, Kanatzidis discloses devices and methods for the detection of incident radiation, such as incident x-rays or gamma-rays (Abstract), comprising:
a photoactive single-crystalline semiconductor (Fig. 1; 100) selected from: 
Tl6BI4, wherein B is selenium (col. 13; lines 61-67; Se);
at least one metal anode (Fig. 1; anode) in electrical communication with the photoactive single-crystalline semiconductor 100;
at least one metal cathode (Fig. 1; cathode) in electrical communication with the photoactive single-crystalline semiconductor 100;
a detector configured to measure a signal generated by electron-hole pairs that are formed when the photoactive single-crystalline semiconductor is exposed to incident gamma radiation and/or nuclear radiation (Abstract; col. 3; lines 38-52).
Kanatzidis teaches that the semiconducting material generates electron-hole pairs upon absorption of electromagnetic radiation. The said electron-hole pairs are read out by applying a large electric field across the semiconducting material using anode and a cathode in electrical communication with the said semiconducting material. (col. 1-2; lines 51-11)
Kanatzidis does not disclose a metal anode that is selected from the group consisting of a gallium anode, a chromium anode, a titanium anode, an indium anode, an indium-calcium alloy anode, a lead anode, an aluminum anode, a magnesium anode, a hafnium anode, a bismuth anode and an anode comprising an alloy of two or more of gallium, chromium, titanium, indium, lead, aluminum, magnesium, hafnium anode, and bismuth; and
wherein the metal cathode is selected from a gold cathode, a platinum cathode, a nickel cathode, a osmium cathode, a palladium cathode, a selenium cathode, and a cathode comprising an alloy of two or more of gold, platinum, nickel, osmium, palladium, and selenium.
Huang discloses Perovskite single crystal X-ray and gamma-ray radiation detector devices i (Abstract; [0003]). Huang teaches of anodes material that include transparent or semi-transparent conductive or semi-conductive material such as metals or metal films [0088]. A specific example of anode material is chromium. The reference further teaches of cathode material with a specific example being platinum [0089]. Finally, Huang teaches that very thin gold or silver electrode has negligible X-ray attenuation [0095].
In view of Huang, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Kanatzidis’ device with a transparent or semi-transparent conductive alloy utilizing chromium, and further modify the device with a cathode comprising a alloy of platinum. The motivations are to utilize an anode and cathode that are transparent or have low attenuation to the incident radiation being detected and to have an anode/cathode combination that have high charge collection efficiency for electron-hole pairs generated in the photoactive single-crystalline semiconductor.

With regards to claim 2, Kanatzidis, in view of Huang, discloses the device of claim 1, wherein the metal anode is the gallium anode. (Huang; Claim 7)

With regards to claim 3, Kanatzidis, in view of Huang, discloses the device of claim 2, wherein the metal cathode is the gold cathode. (Huang; [0089])

With regards to claim 5, Kanatzidis, in view of Huang, discloses the device of claim 1, wherein the metal anode is the indium anode. (Huang; [0088]) 

With regards to claim 6, Kanatzidis, in view of Huang, discloses the device of claim 5, wherein the metal cathode is the gold cathode. (Huang; [0089])

With regards to claim 7, Kanatzidis, in view of Huang, discloses the device of claim 1, wherein the metal anode is the aluminum anode. (Huang; [0088])

With regards to claim 8, Kanatzidis, in view of Huang, discloses the device of claim 7, wherein the metal cathode is the gold cathode. (Huang; [0089])

With regards to claim 9, Kanatzidis, in view of Huang, discloses the device of claim 1, wherein the metal anode is the lead anode. (Huang; [0088])

With regards to claim 10, Kanatzidis, in view of Huang, discloses the device of claim 9, wherein the metal cathode is the gold cathode. (Huang; [0089])

With regards to claim 15, Kanatzidis, in view of Huang, does not disclose the device of claim 1, wherein the device is encapsulated in wax or a polymer coating. (The references do not specifically disclose the claim limitation. However, encapsulation utilizing polymeric materials are commonly utilized within the art to protect sensitive detection materials and electrical components from degradation from environmental insults such as, for example, moisture. It would have been obvious to one of ordinary skill within the art to utilize a polymer coating for such purposes.)

With regards to claim 17, Kanatzidis, in view of Huang, discloses the device of claim 2, wherein the metal cathode is the platinum cathode. (Huang; [0089])

With regards to claim 18, Kanatzidis, in view of Huang, discloses the device of claim 5, wherein the metal cathode is the platinum cathode. (Huang; [0089])

With regards to claim 19, Kanatzidis, in view of Huang, discloses the device of claim 7, wherein the metal cathode is the platinum cathode. (Huang; [0089])

With regards to claim 20, Kanatzidis, in view of Huang, discloses the device of claim 9, wherein the metal cathode is the platinum cathode. (Huang; [0089])

With regards to claim 21, Kanatzidis, in view of Huang, discloses the device of claim 11, wherein the metal cathode is the platinum cathode. (Huang; [0089])


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis, Huang, and further in view of Scorticati et al. (US 2021/0278281) hereinafter known as Scorticati.
With regards to claim 4, Kanatzidis, in view of Huang, does not disclose the device of claim 1, wherein the metal anode is the bismuth anode.
Scorticati discloses a detector of electromagnetic radiation (Abstract). The reference teaches of a metallic conductive contact layer (Fig. 1B; 5) that can be made of bismuth. The material is utilized to avoid thermocouple effects at the junctions between the active 2 and conductive layers 5 wherein such effects moves the baseline output voltage signal of the sensor [0062].
In view of Scorticati, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Kanatzidis with a Bismuth contact/anode. The motivation is to minimize thermocouple effects and to stabilize the baseline output voltage signal to the detector.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2017/0322323) hereinafter known as Fischer, and further in view of Yang et al. (US 2017/0217785) hereinafter known as Yang and  Scorticati et al. (US 2021/0278281) hereinafter known as Scorticati.
With regards to claim 22, Fischer discloses comprising perovskite crystals, comprising:
a perovskite crystal layer 41 with monocrystalline perovskite ([0176]; Fig. 14; 41), where the perovskite has the formula of ABX3 where a represents at least one monovalent, divalent or trivalent element from the fourth or a higher period in the periodic table, B represents a monovalent cation, and X is selected from among the anions of halides and pseudohalides, e.g. the anions chloride, bromide [0117];
a upper electrode 44 (The Examiner considers the upper electrode as the anode) in electrical communication with the perovskite crystal layer 41;
at least one lower electrode (The Examiner considers the lower electrode as the cathode) in electrical communication with the perovskite crystal layer 41, wherein the at least one lower electrode  is selected from a gold electrode ([0135][0172]; Au lower electrode); 
wherein the anode and cathode (upper and lower electrodes, respectively) are configured to apply an electric field across the material [0003]; and
a detector configured to measure a signal generated by electron-hole pairs that are formed when the material is exposed to incident gamma radiation and/or nuclear radiation ([0003][0057]; photodetector photodiode).
Fischer does not specifically disclose a single-crystalline CsPbX3, where X represents Br or Cl and a Bismuth electrode.
Yang discloses an apparatus related to inorganic halide perovskite nanowires (Abstract) which can be utilized in optoelectronic applications such as photodetectors [0004]. Yang discloses CsPbBr3 nanowire consisting of single crystals ([0064]; Claim 3). Finally, the reference teaches that cesium lead halide materials have been shown to be stable when exposed to moisture or heat and the material remain stable for days under ambient atmosphere and illumination without loss of morphology. Also, the material composition remains intact over the course of months and does not separate into PbI2 [0133].
In view of Yang, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Fischer with a single crystal CsPbBr3 for the advantages of utilizing a photoactive material having high material stability and long-life when exposed to moisture and heat in specific environments.
Fischer, in view of Yang does not disclose  a bismuth metal anode in electrical communication with the CsPbBr3.
Scorticati discloses a detector of electromagnetic radiation (Abstract). The reference teaches of a metallic conductive contact layer (Fig. 1B; 5) that can be made of bismuth. The material is utilized to avoid thermocouple effects at the junctions between the active 2 and conductive layers 5 wherein such effects moves the baseline output voltage signal of the sensor [0062].
In view of Scorticati, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Fischer with a Bismuth contact/anode. The motivation is to minimize thermocouple effects and to stabilize the baseline output voltage signal to the detector.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record fails to disclose or reasonably suggest, the device of claim 1, wherein the metal anode is the magnesium anode.
Claim 12 is objected due to dependency on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Veen et al. (US 8,304,739)
Koh et al. (US 2020/0049559)
Snaith et al. (US 2015/0249170)
Huang et al. (US 2018/0374650)
Bao et al. (US 2014/0061486)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884